 Case: 1:13-cv-02635 Document #: 265-1 Filed: 02/14/20 Page 1 of 2 PageID #:3531




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

                                           )
ALAN CARLSON & PETER DELUCA,               ) Civil Action No. 13-cv-2635
individually and on behalf of a class of   )
similarly situated individuals.,           ) Judge Andrea Wood
                                           )
              Plaintiffs,                  ) Magistrate Judge Maria Valdez
                                           )
v.                                         )
                                           )
NORTHROP GRUMMAN CORPORATION               )
and the NORTHROP GRUMMAN                   )
SEVERANCE PLAN,                            )
                                           )
                                           )
              Defendants.                  )


DECLARATION OF VINCENT CHENG IN SUPPORT OF PLAINTIFFS’ RENEWED
      MOTION FOR CLASS CERTIFICATION OF COUNTS II AND III
  Case: 1:13-cv-02635 Document #: 265-1 Filed: 02/14/20 Page 2 of 2 PageID #:3532




        I, Vincent Cheng, declare under the penalty of perjury of the laws of the United States as

follows:

        1.     I am an associate attorney at the California office of Block & Leviton LLP. I am

counsel for Plaintiffs in the above-referenced matter. I am an active member of the State Bar of

California and am admitted to practice in and am in good standing in the Northern District of

Illinois.

        2.     Attached are true and correct copies of the following documents:

Deposition Transcripts

Exhibit A:     Excerpts of the Deposition of Michael Lee Penkert

Exhibit B:     Excerpts of the Deposition of Nimish Doshi

Exhibit C:     Excerpts of the Deposition of Alan Carlson

Exhibit D:     Excerpts of the Deposition of Peter DeLuca

        The foregoing is true and correct to the best of my knowledge and belief.

        Executed this 14th day of February, 2020, in San Francisco, California.



                                                     _____________________
                                                       Vincent Cheng




                                                 1
